DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s after-final claim amendments/arguments filed on July 16, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-12, 22-28, and 34 were canceled. Claims 13-21, 29-33, and 35 are now renumbered as claims 1-15 are pending.
	
ALLOWABLE SUBJECT MATTER
	5.	Claims 13-21, 29-33, and 35 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
7.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Claims 13-17, 29-31 were previously allowed based on applicant’s claim amendments and arguments (see page 6 in final office action mailed 05/17/2021). Claim 18 has been amended to incorporate allowable subject matter of claim 34 and claim 32 has been rewritten in an independent form to include the limitations of its base claim 18 (claims 32 and 34 were mentioned as allowable subject matter in previous final office action mailed 05/17/2021). Applicant’s claim amendments are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
8.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 13, 18, and 32 with proper motivation at or before the time it was effectively filed.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon:
Tena-Sánchez, Erica, Javier Castro, and Antonio J. Acosta. "A methodology for optimized design of secure differential logic gates for DPA resistant circuits." IEEE Journal on Emerging and Selected Topics in Circuits and Systems 4.2 (2014): 203-215. Cryptocircuits can be attacked by third parties using differential power analysis (DPA), which uses power consumption dependence on data being processed to reveal critical information. To protect security devices against this issue, differential logic styles with (almost) constant power dissipation are widely used. However, to use such circuits effectively for secure applications it is necessary to eliminate any energy-secure flaw in security in the shape of memory effects that could leak information. This paper proposes a design methodology to improve pull-down logic configuration for secure differential gates by redistributing the charge stored in internal nodes and thus, removing memory effects that represent a significant threat to security. To evaluate the methodology, it was applied to the design of AND/NAND and XOR/XNOR gates in a 90 nm technology, adopting the sense amplifier based logic (SABL) style for the pull-up network. The proposed solutions leak less information than typical SABL gates, increasing security by at least two orders of magnitude and with negligible performance degradation. A simulation-based DPA attack on the Sbox9 cryptographic module used in the Kasumi algorithm, implemented with complementary metal-oxide-semiconductor, SABL and proposed gates, was performed. The results obtained illustrate that the number of measurements needed to disclose the key increased by much more than one order of magnitude when using our proposal. This paper also discusses how the effectivenness of DPA attacks is influenced by operating temperature and details how to insure energy-secure operations in the new proposals. Abstract.\
Rammohan, Srividhya. Reduced Complementary Dynamic and Differential Cmos Logic: A Design Methodology for Dpa Resistant Cryptographic Circuits. Diss. University of Cincinnati, 2007. In recent times, many embedded applications such as mobile phones, smart-cards, etc. use cryptographic devices that use a secret key to encrypt sensitive data to secure it. Encryption algorithms are often challenged during physical implementation (ICs), providing key information to the attackers. Differential Power Analysis (DPA) is a power attack technique uses the difference in power consumed by each input data in conjunction with statistical analysis to extract statistical information that correlates power consumption to the secret key. Our goal is to present a Dynamic Differential Logic style whose power consumption is input independent and which reuses part of circuit to generate differential output. The logic style proposed by us, Reduced Complementary Dynamic and Differential logic (RCDDL) style helps achieve increased DPA resistance with 31.66% improvement in security strength, 14% reduction in power and 7.75% reduction in area on an average when compared to other existing logic styles. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438